BR.OWN, J.
It appears that defendant constructed certain ditches through his land for the purpose of draining it; that some-time afterward a public road was established across defendant’s land and bridges placed by the authorities across the ditches.
We know of no law which charges an owner of land with the duty of keeping bridges in repair when the road is established after he constructs his ditches. Section 2697 of the Revisal does not cover this case, but only cases where the owner of the land constructs a ditch across a public road then in existence. The case of Nobles v. Langley, 66 N. C., 287, relied on by the State, is no authority, for the reason that in that case the public road was established before the ditch was dug across it.
Affirmed.